DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first pixel area" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 1 is rejected. Claims 2-6 are rejected as they depend upon claim 1. For the purpose of examination, “the first pixel area” is interpreted as “the first pixel region.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US PG-Pub No.: 2013/0320314 A1, hereinafter, “Kim”).
Regarding claim 7, Kim discloses a display apparatus (see Kim, FIGs. 1-4) comprising:
a driving circuit (Q1+Q2+80, FIG. 1) on a device substrate (110, FIG. 3) and including a storage capacitor (80) and at least one thin film transistor (Q2);
a first emission electrode (711+713, FIG. 3) electrically connected to the driving circuit (Q2, FIG. 1) and including a first electrode region (711) disposed outside the driving circuit (Q1+Q2+80, FIGs. 2 and 3) and a second electrode region (713) overlapping with the storage capacitor (80, FIG. 3);
a bank insulating layer (190, FIG. 3) covering an edge of the first emission electrode (711+713, FIG. 3) and exposing the first electrode region (711) and the second electrode region (713) of the first emission electrode;
a second emission electrode (730, FIG. 3) disposed on the bank insulating layer (190) and including a region overlapping with the first electrode region (711) and a region overlapping with the second electrode region (713, FIG. 3); and
a light-emitting layer (720, FIG. 3) disposed between the first electrode region (711) of the first emission electrode and the second emission electrode (730), and between the second electrode region (713) of the first emission electrode and the second emission electrode (730, FIG. 3),
wherein the storage capacitor (80) has a stacked structure of a first capacitor electrode (138, ¶ [0066]) and a second capacitor electrode (158, ¶ [0072]), and
wherein the first emission electrode (711+713), the first capacitor electrode (138) and the second capacitor electrode (158) has a higher transmittance than the second emission electrode (730, ¶ [0007] discloses that the OLED can be bottom-emission type, which requires layers below the light-emitting layer to have a higher transmittance).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PG-Pub No.: 2013/0320314 A1, hereinafter, “Kim”) in view of Koezuka et al. (US PG-Pub No.: 2021/0126115 A1, hereinafter, “Koezuka”).
Regarding claim 1, Kim discloses a display apparatus (see Kim, FIGs. 1-4) comprising:
a device substrate (110, FIG. 3) having a first pixel region (70 including EL1+EL2, FIGs. 2 and 3) where a first main-emission region (EL1 region) and a first sub-emission region (EL2 region) are defined;
a driving circuit (Q1+Q2+80, FIGs. 1-3) spaced apart from the first main-emission region (EL1 region) and including a storage capacitor (80) overlapping with the first sub-emission region (EL2 region) of the device substrate (110, FIG. 3); and
a light-emitting device (70, FIG. 3) on the first pixel area of the device substrate and electrically connected to the driving circuit (Q1+Q2+80, FIGs. 1-3),
wherein the light-emitting device (70) includes a first region (EL1) overlapping with the first main-emission region (EL1 region), and a second region (EL2) overlapping with the storage capacitor (80) of the driving circuit (Q1+Q2+80), and
wherein the storage capacitor (80) has one metal oxide capacitor electrode (158, ¶¶ [0076] and [0075]; there is a typo, 1581 in ¶ [0076] should be 1551).
Kim is silent regarding that the other electrode (138, FIG. 3) of the storage capacitor (80) is also a metal oxide. 
Koezuka, however, discloses a transistor and capacitor used in a display apparatus (FIG. 4C), wherein an electrode (108c, ¶ [0137]) of a storage capacitor (130B, ¶ [0137]) is made of IGZO (¶ [0156]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the other electrode of the storage capacitor with IGZO, as taught by Koezuka, since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP § 2144.07.
Note: for the purpose of examination, “the first pixel area” in line 6 is interpreted as “the first pixel region.”

Regarding claim 2, Kim in view of Koezuka discloses the display apparatus according to claim 1, wherein the first sub-emission region (EL2) has a size smaller than the first main-emission region (EL1; Kim, FIG. 2).
Regarding claim 3, Kim in view of Koezuka discloses the display apparatus according to claim 1, wherein the storage capacitor (80) has a stacked structure of a first capacitor electrode (158) and a second capacitor electrode (138), and wherein the second capacitor electrode (138) includes a material (IGZO, see statement above regarding claim 1) different from the first capacitor electrode (ITO; Kim, ¶¶ [0075] and [0076]).

Regarding claim 4, Kim in view of Koezuka discloses the display apparatus according to claim 3, wherein the first capacitor electrode (1558) is a transparent electrode including one of ITO (Kim, ¶¶ [0075] and [0076]) and IZO.

Regarding claim 6, Kim in view of Koezuka discloses the display apparatus according to claim 1, wherein the driving circuit includes a thin film transistor (Q1 or Q2, ¶ [0053]) disposed outside the first main-emission region (EL1) and the first sub-emission region (EL2; Kim, FIG. 2).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PG-Pub No.: 2013/0320314 A1, hereinafter, “Kim”), as applied to claim 7 above, and further in view of Seo et al. (US PG-Pub No.: 2021/0234112 A1, hereinafter, “Seo”).
Regarding claim 8, Kim discloses the display apparatus according to claim 7.
Kim is silent regarding that the light-emitting layer (720) extends on a region between the first electrode region (711) and the second electrode region (713) of the first emission electrode, and wherein the bank insulating layer between the first electrode region and the second electrode region is disposed between the first emission electrode and the light-emitting layer.
However, Seo discloses a display apparatus (see Seo, FIG. 6), wherein a light-emitting layer (1028, ¶ [0215]) is continuous with a pixel (1040, FIG. 6), and extends on a region between a first electrode region (1024R, ¶ [0215]) and a second electrode region (1024G, ¶ [0215]) of a first emission electrode (1024), and wherein a bank insulating layer (1025) between the first electrode region (1024R) and the second electrode region (1024G) is disposed between the first emission electrode (1024) and the light-emitting layer (1028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Kim’s light-emitting layer (720) continuous and extends on a region between the first electrode region (711) and the second electrode region (713) of the first emission electrode, and wherein the bank insulating layer between the first electrode region and the second electrode region is disposed between the first emission electrode and the light-emitting layer, as taught by Seo, in order to simplify the fabrication process.

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 10-15 are objected to as they depend upon claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIA L CROSS/Primary Examiner, Art Unit 2892